Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.
 DETAILED ACTION
	In RCE filed on 4/14/2022, claim 1-4 and 6-7 are pending. Claim 5 is canceled. Claim 1-4 and 6-7 are currently amended and considered in the current Office Action. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable by EP3543011A1 (“Kobayashi”) in view of US Pub. No. 20200130256 A1 (“Debora et al.”), further in view of US Pub. No. 20190263068 (“Mannarino et al.”).
Regarding claim 1, Kobayashi teaches a method for shaping a three-dimensional shaped object (Abstract, “a three-dimensional shaping method”) using a cutting tool (Fig. 1, element 3, [0010], “cutting tool”) configured to perform cutting at a first length at maximum in a predetermined cutting direction (Abstract, “Cutting of the peripheral sides and upper sides according to a prescribed order…”), the method comprising:
Shaping a first section by laminating a shaping material (Kobayashi, [0010], section I. “a lamination step that includes several repetitions of forming a flat surface by sliding of a squeegee onto a powder layer formed by dispersion of powder”), wherein a portion of a length of the first section in a first direction is shorter than the first length (Kobayashi, [0010], section I. step 1(1), “each of the machining units comprises a lateral periphery that is to be cut with a cutting blade on a lengthwise side section of the cutting tool, and an upper side that is to be cut with a cutting blade at the tip of the cutting tool”; it’s obvious that the lateral length of each machine unit is shorter than the maximum cutting range of the cutting tool blade and the upper side length of each machine unit is shorter than the maximum cutting range of the cutting tool tip.);
Cutting the first section with the cutting tool having a cutting direction along the first direction (Kobayashi, [0010], section I. step 2(3). “Cutting the cutting allowance of the thickness "a" on the peripheral sides of the machining units of (1) and (2) and cutting the cutting allowance of the thickness "b" on the upper side. While in the region where the peripheral side of (1) and the adjacent peripheral sides of (2) are continuous, cutting the cutting allowance of the thickness "a" on both peripheral sides.”); 
Shaping a second section (Kobayashi, [0010], section I. step 3. “Continuing repetition of step 2 from the lowest machining unit to the topmost machining unit.”) by laminating the shaping material (Kobayashi, [0010], section I. “powder”) to connect to the first end surface of the first section in the first direction (Kobayashi, Fig. 1(c), machine unit (i) is connected with (ii) along the vertical direction), wherein a portion of a length of the second section in a second direction is shorter than the first length (Kobayashi, [0010], section I. step 1(1), “each of the machining units comprises a lateral periphery that is to be cut with a cutting blade on a lengthwise side section of the cutting tool, and an upper side that is to be cut with a cutting blade at the tip of the cutting tool”; it’s obvious that the lateral length of each machine unit is shorter than the maximum cutting range of the cutting tool blade and the upper side length of each machine unit is shorter than the maximum cutting range of the cutting tool tip.); 
And cutting the second section along the second direction with the cutting tool having a cutting direction along the second direction (Kobayashi, [0010], section I. step 3. “Continuing repetition of step 2 from the lowest machining unit to the topmost machining unit.”).  
Kobayashi does not teach an inclination angle of a first end surface of the first section with respect to a stage, on which the shaping material is laminated, is smaller than an inclination angle of a side surface of a nozzle, from which the shaping material is discharged with respect to the stage.
Debora et al. teaches an inclination angle (Debora et al., Fig. 26A, [0309], “45 degree angled flat surface”) of the first end surface of the first section with respect to a stage (Debora et al., [0309], “first portion 8a”), on which the shaping material is laminated, is adjusted compared to an inclination angle of a side surface of a nozzle, from which the shaping material is discharged, with respect to the stage (Debora et al., [0309], “Depending on the nozzle geometry, the angle of the surface which acts as an interface between portions may need to be adjusted accordingly.”). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the inclination angle of the first end surface of the first section with respect to a stage to be smaller than the inclination angle of a side surface of a nozzle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to adjust the inclination angle so that the nozzle of the material deposition printer could print layers below the completed layers of the first portion 8a without colliding with the previously printed part (Debora et al., [0309]).
Kobayashi does not teach the first section having a tube shape in which an inner wall surface extends along the first direction, and the first direction corresponds to a direction along a shaping surface of the stage. Kobayashi also does not teach a second section having a tube shape in which an inner wall surface extends along a second direction, and the second direction corresponds to a direction along the shaping surface of the stage. In addition, Kobayashi does not teach cutting the inner wall of the first and the second sections. 
Mannarino et al. teaches a method for shaping a three-dimensional shaped object (Abstract), wherein the three-dimensional shaped object has a tubular shape (Fig. 1A) and the inner wall surface of the three-dimensional shaped object extends along the direction of the shaping surface of the additive manufacturing system ([0080], “Construction signal 201 can be configured to produce a covering 110 that has varied properties along the length of covering 110, such as to provide mechanical support for conduit 120 at one or more particular locations.”). In addition, Mannarino et al. teaches cutting the inner wall of the tubular three-dimensional shaped object ([0187], “modifying element 627 may be configured to deliver a kink resisting element, for example spine 510, such as a robotic assembly constructed and arranged to laterally deliver spine 510 about at least conduit 120 (e.g. about conduit 120 and an inner layer of covering 110)… modifying element 627 can comprise… a cutting element, such as a cutting element configured to trim spine 510 and/or covering 110…”).
Kobayashi and Mannarino et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one having ordinary skill in the art before the effective filing date to apply familiar shape such as tubular shape to the shapes of the first and second sections of the three-dimensional shaped object and to modify the cutting step in Kobayashi to incorporate cutting the inner wall of the three-dimensional shaped object, motivated by modifying a geometry structure of the object based on the desired end product (Mannarino et al., [0044]).

Regarding claim 2, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein the first direction and the second direction are the same direction (Fig. 2 and [0017] teach “Sides along the vertical direction are typical examples of peripheral sides, but instead of the sides along the vertical direction, they may also refer to surfaces that form slanted sides with respect to the vertical direction or curved sides due to outward protrusion, and that are to be cut by the cutting blade at the lengthwise side section of the cutting tool 3.” Thus, when the first direction and the second direction are both in a vertical direction, the first and second direction are the same direction).  

Regarding claim 3, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein the first direction and the second direction are different direction (Fig. 2 and [0017] “Sides along the vertical direction are typical examples of peripheral sides, but instead of the sides along the vertical direction, they may also refer to surfaces that form slanted sides with respect to the vertical direction or curved sides due to outward protrusion, and that are to be cut by the cutting blade at the lengthwise side section of the cutting tool 3.” Thus, when the peripheral sides are slanted differently as shown in Fig. 2, the first and second directions are different directions).  
Regarding claim 4, Kobayashi teaches a method for shaping a three-dimensional shaped object, wherein at least one of a combined length of the inner wall of the first section and the inner wall of the second section in the first direction and a combined length of the inner wall of the first section and the inner wall of the second section in the second direction is longer than the first length (Fig.2 (a) displays a combined length along the vertical direction of machining unit (i) - (v) is longer than the length of the cutting blade of the cutting tool 3. See MPEP §§ 2121.04 and 2125).

Regarding claim 6, Kobayashi teaches a method for shaping a three-dimensional shaped object, further comprising: a heating step ([0010], section II. “sintering step”) of heating the first end surface of the first section ([0010], section II. “the flat surface is irradiated with a laser beam or electron beam”) before the second section shaping step ([0010], section II teaches a sintering step and a flat surface forming step, which are included in the lamination step. The sintering step helps forming the first section before lamination of the second section).  
Kobayashi does not teach cutting the inner wall of the first and the second sections. 
Mannarino et al. teaches cutting the inner wall of the tubular three-dimensional shaped object ([0187], “modifying element 627 may be configured to deliver a kink resisting element, for example spine 510, such as a robotic assembly constructed and arranged to laterally deliver spine 510 about at least conduit 120 (e.g. about conduit 120 and an inner layer of covering 110)… modifying element 627 can comprise… a cutting element, such as a cutting element configured to trim spine 510 and/or covering 110…”). In addition, Mannarino et al. teaches the modification step occurs during producing each section of the tubular three-dimensional shaped object ([0187], “Modification of covering 110 or other graft device 100 component by modifying element 627 can occur during the production of covering 110 and/or after covering 110 has been applied to conduit 120” Since Kobayashi teaches production of the first section of the three-dimensional shaped object occurs before production of the second section of the three-dimensional shaped object, and heating the first end surface of the first section occurs after trimming each section of the three-dimensional shaped object, Kobayashi  in view of Mannarino et al. teaches the modification of the first section of the tubular three-dimensional shaped object occurs before the heating step and the production of the second section of the tubular three-dimensional shaped object).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cutting step in Kobayashi to incorporate cutting the inner wall of the three-dimensional shaped object, motivated by modifying a geometry structure of the object based on the desired end product (Mannarino et al., [0044]). In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date to apply modification of the first section of the three-dimensional shaped object before heating to shape the object with a reasonable expectable of success. See MPEP 2143.02.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over EP3543011A1 (“Kobayashi”), in view of US Pub. No. 20200130256 A1 (“Debora et al.”) and US Pub. No. 20190263068 (“Mannarino et al.”), as applied in claim 1, further in view of US 20180093350 A1 (“Koch et al.”).
Regarding claim 7, Kobayashi does not explicitly teach the first section includes a rising portion that is shaped in contact with a stage and that is for securing a distance between the stage and a cutting margin to be cut in the first section cutting step for the first section.
Koch et al. teaches the first section includes a rising portion (Fig. 1, element 22, “support structure”) that is shaped in contact with a stage (Fig. 1, element 19, “base member”) and that is for securing a distance between the stage and a cutting margin to be cut in the first section cutting step for the first section ([0020], “…there are produced on the object support structures which are connected to the base member.”).
Kobayashi and Koch et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing with metal sintering. It would have been obvious to one with ordinary skill in the art before the effective filing date to add a rising portion between the stage and the cutting margin in Kobayashi to support the printed object as taught by Koch et al., motivated by stabilizing the object during printing process. (Koch et al. [0020] “…to stabilize the object during the production and further transport, for example, to inhibit tipping of the object.”)
Mannarino et al. teaches cutting the inner wall of the tubular three-dimensional shaped object ([0187], “modifying element 627 may be configured to deliver a kink resisting element, for example spine 510, such as a robotic assembly constructed and arranged to laterally deliver spine 510 about at least conduit 120 (e.g. about conduit 120 and an inner layer of covering 110)… modifying element 627 can comprise… a cutting element, such as a cutting element configured to trim spine 510 and/or covering 110…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the cutting step in Kobayashi to incorporate cutting the inner wall of the three-dimensional shaped object, motivated by modifying a geometry structure of the object based on the desired end product (Mannarino et al., [0044]). 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754


/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754